MEMORANDUM**
Brian Peter Daniels appeals pro se the district court’s denial of his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2). We lack jurisdiction to review a district court’s discretionary decision whether to reduce a sentence pursuant to § 3582(c)(2). See United States v. Lowe, 136 F.3d 1231, 1233 (9th Cir.1998).
Daniels’ remaining claims are not cognizable in a § 3582(c)(2) motion. See United States v. Stockdale, 129 F.3d 1066, 1068 (9th Cir.1997) (concluding that re-sentencing following retroactive amendment of Sentencing Guidelines is limited to application of the listed amendment, leaving “all other guideline application decisions unchanged”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.